IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                No. 01-31379
                              Summary Calendar


                       UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                    versus

                            DONALD JOSEPH REAUX,

                                                  Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 01-CR-71-1-R
                        --------------------
                          November 13, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

           Donald J. Reaux appeals from his convictions, following

a jury trial, of bank robbery and use of a firearm during and in

relation   to   a   crime   of   violence,   in   violation   of   18   U.S.C.

§§ 2113(a) and 924(c)(1).

           Reaux contends that the district court erred by denying,

without a hearing, his motion to exclude expert testimony regarding

fingerprint evidence, under the standard of Daubert v. Merrill-Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993). Under FED. R. EVID. 702,

“the trial judge must ensure that any and all scientific testimony

. . . is not only relevant, but reliable.”            Daubert, 509 U.S. at

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 01-31379
                                   -2-

589. Daubert “offered an illustrative, but not an exhaustive, list

of   factors   that   district    courts   may    use   in   evaluating     the

reliability of expert testimony.” Pipitone v. Biomatrix, Inc., 288
F.3d 239, 244 (5th Cir. 2002) (citing Daubert, 509 U.S. at 593).

The Daubert inquiry is “flexible” and does not “constitute a

‘definitive checklist or test.’” Kumho Tire Co. v. Carmichael, 526
U.S. 137, 150 (1999).     This court reviews the admission of expert

evidence for abuse of discretion.          United States v. Norris, 217
F.3d 262, 268 (5th Cir. 2000).

           In Reaux’s case, the district court relied on United

States v. Havvard, 260 F.3d 597 (7th Cir. 2001), a Seventh Circuit

case in which that court held that the district court had complied

with Daubert in admitting fingerprint evidence. The district court

noted several factors cited in Havvard in support of admitting

fingerprint    evidence   under   Daubert’s      standard.     No   abuse    of

discretion is evident.    In any event, any error with respect to the

admission of the fingerprint evidence is harmless, because, even

without such evidence, the case against Reaux was overwhelming.

See United States v. Wise, 221 F.3d 140, 157 (5th Cir. 2000),

cert. denied, 532 U.S. 959 (2001); United States v. Skillern, 947
F.2d 1268, 1274 (5th Cir. 1991); FED. R. CRIM. P. 52(a).

           The convictions are AFFIRMED.